Citation Nr: 0517500	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  02-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disorder.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran was scheduled to attend a hearing before a Member 
of the Board at the RO in May 2005, but failed to attend.  As 
he has not contacted VA to explain his absence or request to 
reschedule his hearing, his request for a hearing is 
considered to be withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  Hearing loss was not shown in service or for many years 
thereafter and is not shown to be related to any incident of 
service.

2.  Tinnitus was not shown in service or for many years 
thereafter and is not shown to be related to any incident of 
service.

3.  The veteran failed to report for a VA examination 
scheduled in August 2004 for disability evaluation purposes; 
the veteran has provided no reason for his failure to report 
for the scheduled examination.


CONCLUSIONS OF LAW

1.  A hearing loss disorder was not incurred in or aggravated 
by any incident of service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101, 1110, 1112, 
1113, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by any 
incident of service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.159(d), 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his 
claims by correspondence in July 2001.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  When considering the VCAA notification letter 
dated in July 2001, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims.  The RO subsequently denied service 
connection for a hearing loss disorder and tinnitus in an 
October 2001 rating decision. 

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issue on appeal was 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claims either has been obtained or, if not, are 
unobtainable.  

In addition the veteran was scheduled for a comprehensive VA 
audiological examination in August 2004.   The veteran did 
not report and has provided no good cause for his failure to 
report, such as illness or the like.  See 38 C.F.R. § 3.655 
(2004).

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked "good 
cause" [see 38 C.F.R. § 3.655 (2003)] for failing to report 
for a scheduled examination.  In this case, the veteran 
provided no "good cause" for his failure to report to be 
examined when VA so requested.  He did not request that 
another examination be scheduled and no explanation for his 
absence has been offered.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Background.  The veteran had service from March 1974 to March 
1977.  The service medical records reflect that audiological 
evaluation in February 1974 revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
0
0
0
5
-
LEFT
0
0
0
35
-

The service medical records reveal no complaints, findings or 
treatment in service for any hearing disorders including 
tinnitus.  Audiological evaluation in January 1977 in 
connection with the veteran's release from service revealed 
the following findings:




HERTZ



500
1000
2000
4000
6000
RIGHT
5
10
5
20
25
LEFT
5
10
5
10
25

The post service medical record is devoid of any treatment or 
diagnosis of hearing loss or tinnitus during the period from 
March 1977 until April 2001 (24 years).  

The veteran's initial claim for service connection for 
hearing loss and tinnitus was received in April 2001.  
Submitted in support of his claim was a copy of a report from 
Medical Gardens Hearing and Balance Center dated in April 
2001.  This report noted bilateral sensorineural hearing loss 
since approximately 1975.  It noted that the veteran reported 
constant bilateral tinnitus.  He denied dizziness or vertigo.  
He had noise exposure in the military as a radar operator.  
There was no history of ear disease or ENT surgery.  

The veteran also submitted three lay statements all dated in 
March 2001.  The first was from an acquaintance who noted the 
veteran had claimed he had a ringing noise in his ears, and 
his hearing appeared to have deteriorated.  The other two 
statements were from his sisters alleging that the hearing 
loss was first noticed when he was discharge from service.

By rating action in October 2001 service connection for a 
hearing loss and tinnitus was denied.  In making that 
determination the RO noted the lack of any treatment, 
complaints, or diagnosis of hearing loss or tinnitus in 
service.

The veteran was scheduled for a VA audiological examination 
in August 2004, but did not report for this examination.

There are no other post service treatment records for any 
hearing disability.  
 
Criteria/Analysis.  Service connection may be established for 
a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303.  VA regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Evidence of a chronic condition must 
be medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a year after 
separation from active duty.  If a veteran served 90 days or 
more during a period of war or after December 31, 1946, and 
sensorineural hearing loss become manifest to a degree of ten 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2004). 

With respect to hearing loss, for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Thus, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The veteran essentially contends that he was exposed to audio 
noise and target echoes during military service as a radar 
operator.  Although the veteran contends that his hearing 
loss is related to his military service, the service medical 
records are negative for reference to any complaints or 
findings of hearing difficulty.  In January 1977, when 
examined for separation, his hearing was within normal limits 
for VA purposes and an ear abnormality was not reported.  

As noted above, the veteran is not required to show that he 
met the criteria of 38 C.F.R. § 3.385 at separation if he has 
a hearing loss otherwise shown to have begun in service.  The 
Board acknowledges that the veteran may have been exposed to 
noise as a result of being a radar operator.  However, a 
hearing loss disability was not shown until April 2001, 24 
years after his release from service.  

Further, documentation in the file reflects that the RO 
arranged for the veteran to be scheduled for a VA examination 
in August 2004.  A letter informing him of that appointment 
was sent in July 2004.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  However, the veteran did not appear, nor has he 
furnished an explanation for his failure to appear.

The appellant has argued that he sustained hearing loss as a 
result of noise exposure incurred primarily during his 
military service from 1974 to 1977.  However, service medical 
records are negative for any complaints of hearing loss, and 
a hearing loss disability was first document on an 
audiological examination in April 2001, over 24 years after 
service, at which time he was shown to have a mild slopping 
to severe bilateral sensorineural hearing loss.  Although the 
private audiologic report noted that the veteran had a 
history of noise exposure in the military as a radar operator 
and that he had had a hearing loss since approximately 1975, 
this was based entirely on the information provided by the 
veteran.  This renders the comments on this private 
audiologic report of little probative value.

In the opinion of the Board, the bilateral hearing loss and 
tinnitus disabilities currently identified are too remote in 
time to support a finding of in-service onset, particularly 
given the fact that the veteran was examined upon separation, 
and no chronic hearing disorders were identified.  
Additionally, the multi-year gap between military discharge 
in 1977 and the earliest post-service evidence of any current 
chronic hearing disability weighs against the veteran's 
claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The VA notes that evidence and a medical opinion which would 
have been obtained via the scheduled August 2004 VA 
examination could not be obtained based on the veteran's 
unexplained failure to report for the examination.  

The record also contains lay statements attesting to the fact 
the veteran had a hearing disability and tinnitus since 
returning from service.  While these statements are competent 
to attest to matters susceptible to lay observation, they are 
not competent to provide opinions concerning matters 
requiring medical expertise. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the statements are not 
competent to establish that the hearing loss disorder and 
tinnitus were incurred during service or within any 
presumptive period after service.  

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection for hearing loss and tinnitus.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.

In sum, the Board places great probative value on the service 
medical records which reflect that the veteran's hearing was 
within normal limits when he was examined prior to release 
from service, the lack of post-service documentation of 
complaints or treatment for hearing loss or tinnitus until 
April 2001, and the absence of persuasive medical evidence 
establishing a nexus between military service and the 
veteran's current hearing loss and tinnitus.  As such, the 
claims for service connection for a hearing loss disorder and 
tinnitus must be denied.  


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


